476 F.2d 66
Lionel BRADFORD, Petitioner-Appellee,v.Perry JOHNSON, Warden of the State Prison of SouthernMichigan, Respondent-Appellant.
No. 72-1905.
United States Court of Appeals,Sixth Circuit.
Argued Feb. 8, 1973.Decided March 28, 1973.

Stewart H. Freeman, Asst. Sol.  Gen., for respondent-appellant; Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Sol.  Gen., Lansing, Mich., on brief.
David R. Hood, Detroit, Mich., Courtappointed, for petitioner-appellee.
Before EDWARDS and McCREE, Circuit Judges, and YOUNG,a District Judge.
PER CURIAM.


1
This appeal from the granting of a writ of habeas corpus presents the question whether a person convicted by a state's knowing use of coerced testimony obtained by torture, threats and abuse of a witness is in custody in violation of his Constitutional right to due process of law.  We answer this question in the affirmative and affirm the judgment of the District Court for the reasons stated in its opinion reported at 354 F.Supp. 1331.


2
Affirmed.



a
 The Honorable Don J. Young, U. S. District Judge for the Northern District of Ohio, sitting by designation